DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 4/2/2020 has been entered.
Specification
3.	The abstract of the disclosure is objected to because of the use of legal terms “comprising and means” throughout the abstract. Further, the abstract should be a single paragraph. Correction is required.  See MPEP § 608.01(b).
4.	The disclosure is objected to because of the following informalities: there are no section headings. Appropriate correction is required.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter “the container being filled with fruit juice” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: tamper-evident means and tamper-evidence means in claims 1, 17, 18 and 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “retaining means for retaining the fixing ring” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification only mentions “cooperating retaining means for retaining the fixing ring” without identifying any structure to perform the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-2, 6-10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benoit-Gonin (WO2010/112801).
	Benoit-Gonin discloses a flip-top dispensing closure (1), which comprises a base (2) and a lid (3), the base is attachable to a container neck (page 6, ll. 34-45) and includes an integral spout (4), the lid comprises a fixing ring (12) and a cap (13), the fixing ring is attachable to the base and the cap is hingedly (16) attached to the ring, the closure is provided with tamper-evident means comprising first and second parts (the upper portion of element 34, 14) which are initially frangibly connected to each other within the lid, and upon first opening of the cap the first and second parts are separated, one of the parts being retained by the cap and the other of the parts dropping onto the base as seen in Figure 4; the base includes a top deck (5), an annular retaining member (20) being upstanding from the top deck and comprising cooperating retaining means (21) for retaining the fixing ring; the base comprises a side skirt (6); the side skirt is provided with screw thread (19) formations for engaging cooperating formations on a container neck; the side skirt includes a tamper-evident band (7) at a lower end thereof; the fixing ring is snap fitted onto the base (page 7, ll. 17-30).


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin (WO2010/112801) in view of Rognard (WO2017/068151).
Benoit-Gonin has taught all the features of the claimed invention except that the first and second tamper-evident parts comprises first and second rings. Rognard teaches the use of a flip-top dispensing closure (10) with a tamper-evident parts in the form of a first and second rings (2, 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to substitute Benoit-Gonin’s tamper-evident parts with Rognard’s rings, in order to keep the first ring with the lid once opened for first time. 
14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin (WO2010/112801) in view of Rognard et al. (WO2014/122314) and McGowan et al. 2017/0057800.
Benoit-Gonin has taught all the features of the claimed invention except that the container being filled with a drink and the closure having been subjected to a sterilization process. Rognard et al. teach the use of a flip-top dispensing closure (10) attachable to a container, the container being filled with a product and the closure 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Rognard et al. onto Benoit-Gonin’s closure, in order to ensure the sterility of the container and the product during and after the fill process.
Further, it would have been obvious to one having ordinary skill in the art before the effective filling date of the application to fill the container of Benoit-Gonin and Rgnard et al. with fruit juice as taught by McGowan et al., in order to provide a fruit juice beverage as desired for consumption.
15.	Claims 13, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin (WO2010/112801) in view of Rognard et al. (WO2014/122314).
Benoit-Gonin discloses a closure (1), which comprises a base (2) and a lid (3), the base is attachable to a container neck (page 6, ll. 34-45) the base includes a drinking spout (4), the base is a one-piece moulded component with the drinking spout being a integral part of the base as seen in Figure 3; the base and lid are assembled together with interference fits as seen in Figure 3; the lid comprising a fixing ring (12) and a cap (13); the closure is provided with tamper- evidence means (14); the closure is provided with tamper- evident means comprising first and second parts (the upper portion of element 34, 14) which are initially frangibly connected to each other within the lid, and upon first opening of the cap the first and second parts are separated, one of the parts being retained by the cap and the other of the parts dropping onto the base as 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Rognard et al. onto Benoit-Gonin’s closure, in order to ensure the sterility of the container and the product during and after the fill process.
16.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin (WO2010/112801) in view of Rognard et al. (WO2014/122314) as applied to claim 13 above, and further in view of Fournier et al. 2011/0210145.
	Benoit-Gornin-Rognard et al. in combination, have taught all the features of the claimed invention except that the closure has been sterilized by a dry aseptic technique. Fournier et al. teach the use of dry aseptic technique a container (20) (col. 1, para. [0025]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to utilize the teaching of Fournier et al. onto the closure of Benoit-Gonin and Rognard et al. using a dry aseptic technique, in order to dry-filled and/or sterilized for aseptic filling.
17.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Benoit-Gonin (WO2010/112801) in view of Rognard et al. (WO2014/122314) as applied to claim 13 above, and further in view of Rognard (WO2017/068151).
Benoit-Gornin-Rognard et al. (314) in combination, have taught all the features of the claimed invention except that tamper-evidence means is provided in the form of two annular bands which are initially frangibly connected. Rognard teaches the use of a flip-top dispensing closure (10) with a tamper-evident parts in the form of a first and second bands (2, 3).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to substitute Benoit-Gonin’s tamper-evident parts with Rognard’s bands, in order to keep the first ring with the lid once opened for first time.
Allowable Subject Matter
18.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754